DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant’s election without traverse of the invention of Group I (claims 1-3, 6-7 and 22-23) in the reply filed on 12/29/2020 is acknowledged.

Claims 10-12, 14-21 and 24-25 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.

Claims 1-3, 6-7 and 22-23 are presently under consideration.


3. The claims contain minor phraseological and stylistic irregularities (e.g. “T cells have an amount” in claim 3; “isolating of pure CD4+ T cells” in claim 7, etc.).  Applicant is invited to review the claims and correct or clarify these and any other irregularities.

It is suggested that for improved form and clarity, the recitation of “CD3 mAb” in claims 7 and 22 be amended to read “anti-CD3 mAb.”



4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claims 2-3, 6-7 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 2 is indefinite in the recitation of a composition comprising an anti-PD-1 antibody at a “concentration of 1-10 mg/kg.”  A concentration of a compound in a composition may be expressed e.g. in mg/ml, whereas “mg/kg” usually refers to a dosage of a therapeutic agent administered to a patient.  Therefore, it is unclear what “1-10 mg/kg” refers to.

(ii) Claim 3 is indefinite in the recitation of a composition comprising T cells at “an amount” of (3-12) x 109.  The volume of the recited composition is not defined; therefore, the amount of cells in the composition may be expressed relative to a unit volume, e.g. cells per ml.  An absolute cell number, as presently recited, may be applied to a dosage unit of a composition, but not to a composition as such.  Therefore, it is unclear what the recited cell number refers to.

(iii) Claim 6 is indefinite in the recitation of “mixed T cells,” because the composition of the “mixture” is not defined.

(iv) Claim 6 is further indefinite in the recitation of T cells which are activated and amplified “by CD3,” because the relationship between the molecule (CD3) and the outcome (activation and amplification) is unclear.

(v) Claim 6 is further indefinite in the recitation of T cells which comprise “mainly” CD8+ T cells and CD4+ T cells, because the fraction of CD8+ T cells and CD4+ T cells required for the population to be within the scope of the claim is unknown.

(vi) Claim 7, step (5) is indefinite, because it is unclear what is accomplished by “counting the number of cells” at this point, or how the result of the counting is used in the recited method.  It appears that counting the numbers CD4+ and CD8+ T cells after their magnetic isolation would be appropriate, to enable mixing them at a 1:1 ratio.



(viii) Claim 7, step (6) is indefinite in the recitation “observing under a microscope,” because it is not specified what is being observed.

(ix) Claim 7, step (7) is indefinite in the recitation of the sub-step of performing [a] quality control test “in advance,” because the timing of the test is unclear (i.e. in advance of what?).

(x) Claim 7, step (7) is further indefinite in the recitation of cells “passing the test,” because neither the nature of the test nor the criteria for its passing are specified.

(xi) Claim 7, step (7) is further indefinite in the recitation “in view of the doctor's prescription,” because neither the contents of the prescription nor its relationship to the step of collecting the cells are specified.

(xii) Claim 22 is indefinite, because it is unclear what is accomplished by “counting the number(s) of cells” in steps (2) and (3), or how the result of the counting is used in the recited method.

(xiii) Claim 22, step (3) is further indefinite in the recitation of “non-specifically amplified and activated T cells,” because at that point in the procedure the cells are neither amplified nor activated.

(xiv) Claim 22, step (4) is indefinite in the recitation “observing under a microscope,” because it is not specified what is being observed.

(xv) Claims 3 and 23 are indefinite, because they encompasses the indefinite limitations of the claims on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7. Claims 1-3, 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ishikawa et al. (2014; see entire document) and Peng et al. (2012; see entire document).
 
The present claims are directed to a pharmaceutical composition comprising non-specifically amplified and activated T cells and an anti-PD-1 antibody.

Ishikawa teaches treating cancer by adoptive cell transfer of non-specifically amplified and activated T cells to the patients, and Peng teaches therapeutic synergy between adoptive transfer of T cells and PD-1 blockade in treating cancer.  Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had motivation and expectation of success in combining non-specifically amplified and activated T cells for adoptive therapy with an anti-PD-1 antibody for PD-1 blockade.

Specifically, Ishikawa teaches that adoptive T cell transfer (ACT) induces objective clinical responses in a significant number of patients with metastatic solid tumors. The intrinsic properties of the ACT population are crucial to the success of ACT-based therapy, with less differentiated T cells being more effective due to their higher proliferative potential and sensitivity to apoptosis signals (p. 1).  Recombinant human fibronectin fragment (FN-CH296, RetroNectin) stimulates proliferation of peripheral blood T cell in vitro when used together with anti-CD3 and IL-2, and the resulting amplified T cells contain greater numbers of less-differentiated T cells with improved in vivo persistence (p. 2).

Ishikawa prepared T cells for adoptive transfer using the following procedure:
Peripheral blood mononuclear cells (PBMCs) were isolated using lymphocyte separation medium Ficoll-Paque from 50–70 mL of peripheral blood taken from cancer patients.  Subsequently, 3–8×107 cells were re-suspended in culture medium in a culture bag pre-coated with anti-CD3 and FN-CH296.  Cells were cultured for 10 days in serum-free medium supplemented with 0.6–1.2% autologous plasma and 200 U/mL of IL-2, resulting in approximately 400-fold expansion (p. 2, 4). 

The amplified T cells were subjected to quality control by assessing viability, sterility, endotoxin, and phenotypic markers, and administered to patients at doses ranging from 1×109 to 9×109 cells (p. 2-3).  The amplified cell populations contained on 

Ishikawa’s procedure for obtaining T cells for adoptive transfer is essentially the same as recited in instant claims 7, 22 and 23.  The recited parameters such as centrifugation speed and duration, temperature, and CO2 content are routinely used for T cell isolation and culture, and familiar to those skilled in the art.  The skilled artisan would reasonably expect that the minor differences in concentrations of certain ingredients, such as IL-2 or autologous plasma, would not result in significant differences between the properties of T cells obtained by the presently recited method and the properties of T cells obtained by the method taught by Ishikawa.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  See MPEP § 2144.05, part IIA.  Additionally, the patentability of a product does not depend on its method of production.  If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Peng teaches that while treatment of metastatic cancer by adoptive cell transfer (ACT) of ex vivo activated T cells results in tumor regression in a number of malignancies, one of the limitations to ACT is obtaining adequate numbers of T cells which will ultimately migrate to and function at the tumor site.  In addition, inadequate persistence of transferred T cells and inhibition by the immunosuppressive tumor microenvironment likely also contribute to the lack of clinical responses in some patients (p. 5209).

Peng addresses this limitation by combining ACT with an anti-PD-1 antibody to reverse the immunosuppressive environment at the tumor site, and shows that cotreatment with both agents increased the number of transferred T cells at the tumor site and enhanced tumor regression in 2 tumor models, compared to treatments with g per injection (p. 5210), which is equivalent to 12.5 mg/kg assuming mouse weight of 20 g.  Peng concludes that PD-1 blockade in combination with ACT shows therapeutic synergy, and provides a potential strategy for improving clinical response rates to ACT (p. 5210).  Thus, Peng provides a strong motivation for adding an anti-PD-1 antibody to a preparation of non-specifically amplified and activated T cells taught by Ishikawa.

Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


8. Conclusion: no claim is allowed.


9. The following prior art is cited of record but not presently relied upon:

Blake et al. (2015) Blockade of PD-1/PDL1 Promotes Adoptive T-Cell Immunotherapy in a Tolerogenic Environment. 

Kodumudi et al. (2016) Immune Checkpoint Blockade to Improve Tumor Infiltrating Lymphocytes for Adoptive Cell Therapy. 

Redeker et al. (2016) Improving Adoptive T Cell Therapy: The Particular Role of T Cell Costimulation, Cytokines, and Post-Transfer Vaccination.

Kumar et al. (2017) PD-1 blockade restores impaired function of ex vivo expanded CD8+ T cells and enhances apoptosis in mismatch repair deficient EpCAM+PD-L1+ cancer cells.



US 20180360937 teaches cancer immunotherapy with anti-PD-1 antibodies and adoptive T-cell transfer [0069].


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644